Citation Nr: 1808521	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  06-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for head injury.

2.  Entitlement to service connection for a visual disorder/left eye injury.   

3.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty for training from March 30, 1984, to April 21, 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board reopened claims for service connection for head injury and visual disorder/left eye injury in April 2010, and remanded each of the 3 claims currently on appeal to the RO, while rendering final decisions on others.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals for service connection for residuals of a head injury, an eye disability, and a psychiatric disability, all claimed as due to service.  

Service treatment records show that on April 6, 1984, the Veteran was referred for inability to read well.  The Veteran indicated that he had trouble reading because his head had been crushed twice, and every bone in his head had been broken; he reported that he had been unconscious for periods of 18 and 31 days.  He was advised that he would not be able to complete training at his current reading level.  He was referred to mental health for erratic behavior.  

On psychological consultation also on April 6, 1984, it was reported that he had been experiencing difficulty getting along with peers due to his altered experience caused by multiple broken bones in his face, head, and limbs.  It was recommended that he be taken to the Ireland Army Hospital and carefully examined for permanent injury to his head as a result of a receiving station incident.  He had had more than one confrontation with members of his peer group, and it appeared that they were picking on him because his accidents had left him different in appearance than would be normal.  Also, it appears that he had suffered some brain damage in that he had difficulty reading and understanding what he reads.  It was wondered how he passed the entrance medical examination.  It was recommended that the Veteran be evaluated by CMHA and that they consider supporting the psychologist's recommendation that he be separated due to personality disorder.  

On April 9, 1984, the Veteran was seen with a history of being beat up 10 days prior in the reception station.  He stated that he was seen in the emergency room and released with no medications or profile.  He complained of upper back and knee pain.  Evaluation showed that he had minor lateral deviation of his left eye which was felt to be possibly lifelong and doubted to be from injury.  His pupils were equal, round, and reactive to light and accommodation, and cup to disc ratio was adequate.  Neurology was grossly intact.  However, mentation was very belligerent with a questionably combative attitude and questionable thought pattern.  

Also on April 9, 1984, it was reported that as a result of his inability to learn and psychiatric condition/profile, he was completely incapable of training.  It was recommended that he be separated from the service without delay.  

A service psychologist's assessment on April 9, 1984 indicated that the Veteran was being considered for discharge due to a personality disorder.  The evaluation noted normal behavior, full alertness and orientation, unremarkable mood, clear thinking process, normal thought content, and good memory.  The Veteran was discharged from the service less than 2 weeks later. 

A January to February 1985 VA hospital discharge summary notes that the Veteran's neurology was essentially normal.  A January 1985 brain study due to reported head trauma was normal.  A consult to psychology found intellectual impairment with learning disabilities and mild mental retardation.  The psychologist stated that the Veteran's current level of functioning appeared to be little different than what his reported functioning was before service.  An EEG was essentially normal.  They spoke to the Veteran's mother, who reported that the Veteran had never learned how to read, and so it was felt that his intellectual impairment might more properly come under the heading of developmental learning disability.  He had required both special education and distributive education classes before service.  He was felt to have developmental problems and only possibly physical injuries, and the clinical psychologist who evaluated him in January 1985 put the word accident in quotations when reporting that the Veteran had had one in service.  

A March to April 1985 VA hospital discharge summary notes that the Veteran alleged that he had sustained a head injury while in boot camp.  Mild mental retardation was found during the hospitalization, and he was also felt to have had a manic episode verses a personality disorder.  His history had varied from time to time, according to an eye clinic consultant in April 1985, who reportedly could not be sure that it was completely accurate.  

The Veteran filed his current claim in September 2004, and since that time, mood disorder has been diagnosed, seemingly due to the Veteran's current medical condition.  

A medical opinion is needed on the matter of whether the Veteran has any current residuals of any in-service head injury; an eye disability; and/or a psychiatric disability due to service.  Accordingly, the appeals are being remanded to the RO.  On remand, any additional available relevant records will be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional available records which are relevant to the claims, including all VA medical records of treatment which the Veteran has received since service.  

2.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any residuals of any in-service head injury.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran had a head injury in service, and if so, please identify any residuals.  The examiner should consider and discuss, as necessary, the service treatment records including those from April 6 and 9, 1984, indicating a pre-service history of multiple head injuries and an incident in service where the Veteran was "beat up".  

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine whether the Veteran has any visual disorder/left eye injury as a result of service, to include a possible in-service head injury in April 1984.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran has any visual disorder/left eye injury as a result of service.  Please consider and discuss as necessary the April 9, 1984 STR which noted an evaluation showed that he had minor lateral deviation of his left eye which was felt to be possibly lifelong and doubted to be from injury. 

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine whether the Veteran has a current psychiatric disorder (diagnosed at any time since September 2004), including a mood disorder, which is related to service, to include events of service in April 1984.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran has a current psychiatric disorder (diagnosed at any time since September 2004), including a mood disorder, which is related to service, to include events of service in April 1984.  The examiner should discuss, as necessary, the service treatment records, including those from April 6 and 9, 1984.    

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

